UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6578



In Re: ALFRED F. WORLEY,

                                                        Petitioner.



       On Petition for Writ of Mandamus.   (CA-00-13-1-MU)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alfred F. Worley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred F. Worley petitions for a writ of mandamus, alleging

undue delay by the district court in ruling on his pending 28

U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition and asking that

this court rule on the petition.       A writ of mandamus is a drastic

remedy and should be granted only in those extraordinary situations

when no other remedy is available.     See In re: Beard, 811 F.2d 818,

826 (4th Cir. 1987).    We recently vacated the district court’s

original decision denying Worley’s § 2254 petition and remanded for

further proceedings.   Worley v. O’Dell, No. 00-6381 (4th Cir. Mar.

15, 2001) (unpublished).    The district court must be afforded a

reasonable amount of time to comply with our remand instructions.

We find that there has been no undue delay, and Worley is not en-

titled to the relief he seeks.         Accordingly, although we grant

Worley’s motion for leave to proceed in forma pauperis, we deny

mandamus relief.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument wold not aid the decisional process.




                                                       PETITION DENIED




                                   2